                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-00723-FDW-DCK
 HEATHER CHENKUS and GENE )
 MICHAEL CHRISTIANSEN, on behalf of )
 themselves and all others similarly situated, )
                                               )
        Plaintiffs,                            )
                                               )                        ORDER
 vs.                                           )
                                               )
 PRAIRIE PIZZA, INC. d/b/a “Domino’s”,         )
                                               )
        Defendant.                             )
                                               )

         THIS MATTER is before the Court on Plaintiffs’ Consent Motion for Final Approval of

FLSA Settlement (Doc. No. 32). The Court hereby grants the motion and ORDERS as follows:

         1. The Court approves the Parties’ Fair Labor Standards Act Settlement Agreement and

Release (“Agreement”) as a final, fair, reasonable, and adequate resolution of a bona fide dispute

under the FLSA, which is binding on Plaintiffs and all Collective Members (i.e., putative

collective action members who have opted into this lawsuit as party plaintiffs by filing a Claim

Form).

         2. RG2 Claims Administration, LLC is approved as Settlement Claims Administrator,

and is authorized to administer the settlement in accordance with the terms of Agreement.

         3. The Settlement Claims Administrator is authorized to distribute the Net Settlement

Fund, as defined in the Agreement, to Plaintiffs and the Collective Members in accordance with

the terms of the Agreement.

         4. The cost of the Settlement Claims Administrator in the amount of $23,000.00 is

approved and shall be paid in accordance with the terms of the Agreement.
                                               1
       5. Participation award payments in the amount of Five Thousand Dollars ($5,000.00) to

Heather Chenkus and Two Thousand Five Hundred Dollars ($2,500.00) to Gene Michael

Christiansen are approved and shall be distributed by the Settlement Claims Administrator in

accordance with the terms of the Agreement.

       6. Attorneys’ fees in the amount of one-third of the Maximum Settlement Amount, as

defined by the Agreement ($300,000.00) and litigation costs in the amount of $8,752.47 are

approved and shall be distributed by the Settlement Claims Administrator in accordance with the

terms of the Agreement.

       7. The Court hereby enters final judgment in this case and dismisses it with prejudice in

accordance with the terms of the Agreement. The Clerk of Court is respectfully directed to enter

this Final Judgment pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.


                                          Signed: December 5, 2018




                                                2
